Citation Nr: 0505021	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-29 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines





THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  





ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran is certified to have had active military duty 
with the Commonwealth Army of the Philippines from 
September 1941 to April 1942, and with the Regular Philippine 
Army from May to December 1945.  Additionally, while the US 
Service Department did not find that the veteran was a POW 
during service, an August 2000 administrative decision of the 
RO found that the veteran was a POW of the Japanese 
government from April 10 to 20, 1942, a period less than 30 
days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
The case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran, who had World War II service, died in 
July 2000, at the age of 84, from pulmonary tuberculosis 
(PTB).  

2.  During his lifetime, the veteran was not service 
connected for any disease or injury incurred or aggravated 
during active military service, but service connection for 
post-traumatic stress disorder (PTSD) was granted, for 
accrued benefits purposes, subsequent to the veteran's death.  

3.  Moderately advanced PTB was first clinically identified 
by physical examination and X-ray study in 1999, some 54 
years after the veteran was separated from service, and there 
is a complete absence of any competent medical evidence which 
relates the veteran's death from PTB to any incident, injury 
or disease of active military service.  


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining such evidence.  

A review of the claims folder reveals that the RO notified 
the appellant of the evidence necessary to substantiate her 
claim in correspondence posted to her in August 2001, prior 
to the adverse rating decision subsequently issued in 
June 2002.  That notification informed her of the evidence 
necessary to establish service connection for the cause of 
death and offered to assist her in collecting any evidence 
she might identify through proper completion of medical 
releases.  During the pendency of this appeal, the appellant 
was again notified of VCAA and the duty to assist in 
notification posted to her in July 2003, September 2003, and 
January 2004.  She was provided the regulatory implementation 
of VCAA and a comprehensive explanation of the reason her 
claim had been denied and the evidence necessary to 
substantiate her claim in statements of the case issued in 
September 2003 and June 2004.  The RO attempted to contact 
her personally to discuss the evidence necessary to 
substantiate her claim in April 2004 and, although unable to 
reach her personally, this discussion was held with family 
member who was assisting her in prosecuting her claim.  

The Board finds that the appellant has been informed of the 
evidence which she must present and the evidence which VA 
will collect on her behalf, she has been requested to submit 
any relevant evidence in her possession, and the duties to 
assist and notify in her VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board considered referring this case for a medical 
opinion in accordance with 38 U.S.C.A. § 5103A(d)(2), for an 
opinion as to whether the veteran's service-connected PTSD 
had any causal relation to his death, but in the complete 
absence of any competent credible evidence that the veteran's 
death from PTB was in any way related to service-connected 
PTSD, the Board finds there is no duty to obtain such medical 
opinion.  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
PTB which is shown to have become manifest to a compensable 
degree within three years from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition, be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

In determining whether service connection is warranted for 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b).  

Facts:  Records associated with the period of the veteran's 
World War II service in the 1940s give no indication that the 
veteran had any clinical finding of PTB at any time during 
service.  The veteran himself completed an affidavit for 
Philippine Army Personnel in May 1945 in which he indicated 
that he had no wounds or illnesses incurred during service.  
Another affidavit for Philippine Army Personnel completed by 
the veteran in December 1945 contained the veteran's report 
of having malaria from April to August 1942, which was during 
a period when he was not on active duty but considered a 
civilian farmer.  A Philippine Army discharge certificate 
issued in May 1946 listed only the sickness of malaria.  An 
affidavit for Philippine Army personnel completed by the 
veteran in June 1946 contained his report of having had 
malaria and beriberi from June to August 1942 and August to 
March 1943, again periods when the veteran is not shown to 
have been on active military service.  

The veteran did not file any claim for service connection for 
PTB at any time during his lifetime and the veteran was not 
granted service connection for any injury or disease 
attributable to service at any time during his lifetime.  

The earliest competent medical evidence including a diagnosis 
of moderately advanced PTB is in a private medical 
certificate issued in July 1999.  Private X-ray studies from 
December 1999 confirm moderately advanced PTB of both lungs, 
and this finding is confirmed by a statement of a private 
physician also submitted in December 1999.  

In pursuing this claim, the appellant submitted various 
statements of her own and other family members.  These 
statements purport to provide firsthand descriptions of the 
veteran's observed physical condition during and for many 
years after military service.  Also submitted was an 
affidavit of the veteran himself from June 1962 in which the 
veteran provided a chronology of the incidents which occurred 
to him during World War II service.  This affidavit includes 
the veteran's own report of being sickly and seeking medical 
treatment some time in 1942, but no particular diagnosis or 
disease was identified.  

A certificate of death issued by the Philippine Office of the 
Civil Registrar indicates that the veteran died in July 2000 
at the age of 84 and that the cause of death was PTB.  No 
other antecedent or underlying causes or significant 
conditions contributing to death were recorded.  

Analysis:  A preponderance of the evidence on file is against 
the appellant's claim of service connection for the cause of 
the veteran's death.  The veteran is clearly shown to have 
died from PTB at the age of 84 in July 2000, some 55 years 
after he was separated from military service.  The first 
competent clinical evidence demonstrating that the veteran 
had PTB was from one year earlier in 1999.  Although when 
first documented by X-ray evidence in 1999, bilateral PTB was 
noted to be "moderately advanced," and may thus be presumed 
to have preceded the date of diagnosis for some period of 
time or even years, there is a complete absence of any 
competent clinical evidence which in any way demonstrates 
that the veteran had PTB at any time during or within three 
years after he was separated from active military service in 
December 1945.  

The Board has considered the multiple statements submitted by 
the appellant, family members and friends, but none of these 
individuals are shown to have the requisite medical expertise 
to relate direct observations of the veteran's symptoms in 
the 1940's and thereafter to a valid diagnosis of PTB, first 
clinically identified in 1999.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The only diseases contemporaneously identified by the veteran 
himself during service were malaria and beriberi.  Malaria 
was the only disease identified on the veteran's official 
certificate of discharge from the military and there is no 
evidence that malaria or beriberi existed in a chronic form 
for years after military service or that they in any way 
contributed to the veteran's death from PTB.  PTB is first 
shown decades after the veteran was separated from service 
and there is a complete absence of any competent medical 
evidence which in any way shows that the veteran's death from 
PTB in the year 2000 was in any way related to his service 
some 55 years earlier.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


